OFFSHORE SECURITIES SUBSCRIPTION AGREEMENT

This Offshore Securities Subscription Agreement ("Agreement") is executed this
2nd day of July, 2007 in reliance upon the transaction exemption afforded by
Regulation S as promulgated by the United States Securities and Exchange
Commission ("SEC"), under authority of the Securities Act of 1933, as amended
("1933 Act").

This Agreement has been executed by the undersigned in connection with the sale
of the common stock, $.00001 par value per share (the “Common Stock”) of Star
Resorts Development Inc. a corporation organized under the laws of Nevada
(hereinafter referred to as the "Company").

The undersigned, Banque SCS Alliance SA, a corporation organized under the laws
of Switzerland, a non-USA jurisdiction (hereinafter referred to as the
"Purchaser"), hereby subscribes to purchase 1,500,000 units (“Units”) consisting
of one share (“Shares”) of Common Stock and a warrant (exercisable for a period
of 3 years from issuance) with a conversion price of $1.00 for a total amount of
US $750,000. The Purchaser hereby represents and warrants to, and agrees with
the Company as follows:

1.      Agreement to Subscribe; Payment of Purchase Price     a.      The
Purchaser hereby subscribes for the purchase of 1,500,000 Units at the purchase
price of approximately US $0.50 per Unit (the "Purchase Price").     b.      The
Purchaser shall pay the Purchase Price for the Shares by delivering good funds
in United States Dollars to the Company.   2.      Issuance of Securities. The
Company shall instruct its transfer agent to issue the Shares subscribed for in
the name and at the address provided by the Purchaser.     The Shares will bear
a restrictive legend.   3.      Representations and Warranties of Purchaser.    
a.      Purchaser represents and warrants to the Company as follows:      (i)   
  Purchaser is not a "U.S. person" as that term is defined under Regulation S as
promulgated by the Securities and Exchange Commission ("SEC") under authority of
the Securities Act of 1933, as amended (the "1933 Act"). "U.S. person" is
defined by Regulation S as:       a. Any natural person resident in the United
States;  

--------------------------------------------------------------------------------

  b. Any partnership or corporation organized or incorporated under the laws of
the United States;     c. Any estate of which any executor or administrator is a
U.S. person;     d. Any trust of which any trustee is U.S. person;     e. Any
agency or branch of a foreign entity located in the United States;     f. Any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
    g. Any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and     h. Any partnership or
corporation if organized under the laws of any foreign jurisdiction and formed
by a U.S. person principally for the purpose of investing in securities not
registered under the 1933 Act, unless it is organized, incorporated, and owned,
by accredited investors (as defined in Rule 501(a) under the 1933 Act) who are
not natural persons, estates or trusts.   (ii)      At the time the buy order
for the Shares was originated, Purchaser was outside the United States;   (iii) 
    Purchaser is purchasing the Shares for his own account and not on behalf of
any U.S. person, and the sale has not been pre-arranged with a purchaser in the
United States;   (iv)      To the best knowledge of the Purchaser, each
distributor participating in the offering of the securities, if any, has agreed
in writing that all offers and sales of the securities prior to the expiration
of a period commencing on the date of the transaction and ending forty days
thereafter shall be made in compliance with the Issuer Safe Harbor, pursuant to
registration of securities under the 1933 Act or pursuant to an exemption from
registration; and   (v)      All offering documents received by the Purchaser
include statements to the effect that the securities have not been registered
under the 1933 Act and may not be offered or sold in the United States or to
U.S. persons unless the securities are registered under  

--------------------------------------------------------------------------------

the 1933 Act or an exemption from the registration requirements is available.

b.      The Purchaser represents and warrants and hereby agrees that no offers
or sales of the Shares acquired hereby shall be made except in compliance with
Rule 903 of Regulation S, pursuant to the registration requirements of the 1933
Act or pursuant to an applicable exemption from such registration; and further
agrees not to engage in hedging transactions with regard to the Shares unless in
compliance with the 1933 Act;   c.      The Purchaser understands that (1) the
Shares have not been registered under the 1933 Act and may not be offered or
sold in the United States or to U.S. persons absent registration in accordance
with, or an applicable exemption from, the registration requirements of the 1933
Act, and (2) the Company is not obligated to file a registration statement
registering the resale of the Shares;   d.      The Purchaser is not relying on
the Company or any of its representatives with respect to tax or other economic
or suitability considerations involved in its decision to make the purchase of
the Shares and is fully aware of the risks associated with its purchase of the
Shares.   e.      If the Purchaser is a corporation, partnership, trust, estate
or other entity other than a natural person, (A) it is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization; (B) the execution and delivery by it of this Agreement and
completion by it of the purchase of the Shares are within its powers, have been
duly authorized by all necessary action on its behalf, and require no filing
with, or action by, or in respect of any governmental body, agency or official;
and (C) each person signing this Agreement on behalf of the Purchaser has been
duly authorized by the Purchaser for the purpose.   f.      The execution and
delivery of this Agreement by the Purchaser and the completion by it of the
purchase of the Shares do not contravene or constitute a default under any
provision of any applicable law or regulation, Purchaser's certificate of
incorporation or other organizational documents, if applicable, or any other
agreement, judgment, injunction, order, decree or other instrument binding on
the Purchaser or any of its property.   g.      The Purchaser is not purchasing
any of the Shares as a result of or in connection with any activity that would
constitute "directed selling efforts" (within the meaning given that term in
Regulation S) in the United States and the Purchaser will not undertake any such
"directed selling efforts" in connection with the Shares in the future.  

--------------------------------------------------------------------------------

h.      The Purchaser is acquiring the Shares for investment for his, her or its
own account and will sell the Shares via a broker/dealer once an exemption is
available or the Shares have been registered.   i.      I understand that all
documents, records and books pertaining to this investment have been made
available by the Company for inspection by me or my attorney, accountant or
Purchaser Representative. I am familiar with the Company’s business objectives
and the financial arrangements in connection therewith and I believe that the
Shares I am purchasing are the kind of securities that I wish to hold for
investment and that the nature and amount of the Shares are consistent with my
investment program. I and my advisor(s) have had a reasonable opportunity to ask
questions of and receive answers from the Company concerning the Company and the
Shares and all such questions have been answered to my full satisfaction.     I,
or my representatives, have made such investigation of the facts and
circumstances regarding my purchase of the Shares as I have deemed necessary.  
j.      Subject to the terms and conditions hereof, the Purchaser hereby
irrevocably tenders this Subscription Agreement for the purchase of the number
of Shares indicated herein. Payment of US $750,000 accompanies the delivery of
this Subscription Agreement for the purchase of 1,500,000 Units at approximately
US $0.50 per Unit. If the subscription is not accepted for any reason
whatsoever, the Purchaser’s money will be returned in full, without interest
thereon or deduction therefrom, and the Company will be relieved of any
responsibility or liability which might be deemed to arise out of my offer to
subscribe for the Units.   k.      The Purchaser understands that no federal or
state agency has passed on or made any recommendation or endorsement of the
Shares.   l.      The Purchaser hereby indemnifies and holds the Company, and
its officers, directors and agents harmless from and against any damages,
including reasonable attorney's fees, that result from or arise out of any
misrepresentations or violation of this Agreement by the Purchaser.   m.     
The Purchaser represents prior to the purchase of the Shares sold hereby that
the Purchaser is not the beneficial owner of any Shares of the Company.   n.   
  The Purchaser understands and acknowledges that he, she or it does not have
the right to require registration of the resale of the Shares under the Act or
under any state securities laws.  

4.      Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, the Purchaser that:  

--------------------------------------------------------------------------------

a.      The Company has been duly incorporated and validly exists as a
corporation in good standing under the laws of the State of Nevada.   b.     
This agreement has been duly authorized, executed and delivered by the Comp!ny
and is a valid and binding agreemeft enforceable in accordance with its terls,
subject to bankruptcy, insolvency, fraudulent transfer, seorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors' rights generally and to general princitles of equity; and the Company
has full corporate power and authority necessary to enter into tHis Agreement
and to perform its obligations her%under.   c.      Neither the sale of the
Shares pursuant to, nor the performance of its"obligations under, this Agreement
by the Company will violate, conflict with, result in a breach of, or constitute
a default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under the articles of
incorporation of the Company.   d.      The Shares:     (i)      are being
issued free and clear of any security interest, liens, claims or other
encumbrances;     (ii)      have been duly and validly authorized and when
issued, delivered and paid for in the manner set forth in this Agreement, will
be duly and validly issued, fully paid and non-assessable;     (iii)      will
not have been, individually and collectively, issued or sold in violation of any
pre-emptive or other similar rights of the holder of any securities of the
Company; and     (iv)      will not subject the holders thereof to personal
liability by reason of being such holders.   f.      Except as provided in
paragraph herein, the Company has not issued, and after the Closing Date will
not issue, any stop transfer order impeding the sale and delivery of the Shares.
  g.      With respect to the Shares offered:     (i)      the Company has not
offered the Shares to any person in the United States or to any "U.S. person" as
that term is defined in Regulation S;  

--------------------------------------------------------------------------------

  (ii)      at the time the buy order was originated, the Company and/or its
agent reasonably believed the Purchaser was outside of the United States and was
not a "U.S. person;"     (iii)      the Company and/or its agents reasonably
believe that the transaction has not been pre-arranged with a purchaser in the
United States; and     (iv)      pursuant to this Agreement, the Company will
refuse to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to a registration under the 1933 Act, or
pursuant to an available exemption from registration, provided however, that if
the Shares are in bearer form or foreign law prevents the Company from making
such refusal, the Company will implement other reasonable procedures (such as
placing a legend on the transferred Shares) to prevent any subsequent transfer
of the Shares not made in accordance with Regulation S.   h.      In regard to
this transaction, the Company has not conducted any "directed selling efforts"
as that term is defined in Rule 902 of Regulation S nor has the Company
conducted any general solicitation relating to the offer and sale of the Shares
to persons resident within the United States or elsewhere. No underwriters or
distributing agents have been involved or in any way connected with this
transaction.   i.      The Company hereby indemnifies and holds the Purchaser
harmless from and against any and all damages including reasonable attorney's
fees that result from or arise out of any misrepresentations or violations of
this Agreement by the Company.  

5.      Closing Date. The date of closing of the sale of the Shares (the
"Closing Date") shall be at the earliest mutually acceptable date.   6.     
Conditions to the Company's Obligation to Sell Shares. The Purchaser understands
that the Company's obligation to sell the Shares is conditioned upon:     a.   
  The receipt and acceptance by the Company of a satisfactory subscription
agreement; and     b.      Delivery by the Purchaser to the Company of good
funds as set forth in this Agreement.   7.      Conditions to the Purchaser's
Obligation to Purchase Shares. The Company understands that the Purchaser's
obligation to purchase the Shares is conditioned  

--------------------------------------------------------------------------------

  upon delivery of the securities comprising the Shares with appropriate
instructions to the transfer agent as described herein.   8.      Survival of
Representations and Warranties. The representations, warranties,
acknowledgements and agreements of the parties to this Agreement shall survive
the offering and purchase of the Shares.   9.      Waiver, Amendment and
Termination. Neither this Agreement nor any provision hereof shall be modified,
waived, changed, discharged or terminated except by an instrument in writing
signed by the parties or, in the case of a waiver, by the party granting it.  
10.      Notices. All notices or other communications required or permitted to
be given pursuant to this Agreement shall be given by telex or cable or by
notice in writing, hand-delivered or sent by facsimile transmission, or by
airmail, postage prepaid.     All such notices shall be sent to the Company and
the Purchaser at the addresses specified herein, or to such other address as the
intended recipient of the notice may have last specified by notice to the other
parties. All such notices shall be effective upon receipt.  

Notice to the Company:    Star Resorts Development Inc.      1221 Brickell Av. –
9th Floor      Suite 900      Miami, FL, 33131      Tel (305) 397 2818 – Fax
(305) 432 2363    Notice to Purchaser:    Banque SCS Alliance SA      Route de
Chancy 6B      Case Postal 64      CH 12111 – Geneva 8  Switzerland


11.      Successors and Assigns: Nonassignability. Except as otherwise provided
herein, this Agreement and all the terms and provisions hereof shall be binding
upon and inure to the benefit of the parties and their respective successors,
assigns by law, trustees and legal representatives. The parties’ respective
interests under this Agreement are not transferable and any purported transfer
in violation of this provision shall be void.   12.      Counterparts; Entire
Agreement. This Agreement may be executed in counterpart copies, each of which
shall be considered an original. This Agreement contains the entire agreement of
the parties relating to the subject matter hereof.   13.      Applicable Law;
Jurisdiction. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE  

--------------------------------------------------------------------------------

  LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO ITS CHOICE OF LAW PRINCIPLES.
Any action or proceeding relating to this Agreement may be brought and enforced
in the courts of the State of Texas and each of the parties irrevocably submits
to the nonexclusive jurisdiction of each court in respect of any such action or
proceeding.   14.      Purchaser Certification. The Purchaser hereby
acknowledges that the Company and its counsel will rely upon the representations
contained herein in issuing the Securities comprising the Shares and rendering
appropriate legal opinions in connection with such issuance pursuant to
Regulation S and hereby certifies that the representations of the Purchaser
contained herein are true and correct and may be relied upon in rendering such
opinions and instructions.  

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

[x9x1.jpg]


--------------------------------------------------------------------------------